



ENDOCHOICE HOLDINGS, INC.
2015 OMNIBUS EQUITY INCENTIVE PLAN
102 Capital Gains Track Nonqualified Stock Option Agreement
This Nonqualified Stock Option Agreement (this “Agreement”) is made and entered
into as of ________________ and between EndoChoice Holdings, Inc., a Delaware
corporation (the “Company”) and _______________ (the “Participant”).
Grant Date:
__________________
Exercise Price per Share:
__________________
Total Shares of Stock Subject to Option:
__________________
Expiration Date:
__________________

1.Grant of Option.
1.1    Grant; Type of Option. The Company hereby grants to the Participant an
option (the “Option”) to purchase the total number of shares of Common Stock of
the Company, at the Exercise Price set forth above. The Option is being granted
pursuant to the terms of the EndoChoice Holdings, Inc. 2015 Omnibus Equity
Incentive Plan (the “Plan”) and the Israeli Appendix thereto (the “Israeli
Appendix”). The Option is intended to be a Nonqualified Stock Option and not an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code.
1.2    Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
or its Affiliates and is subject to the terms and conditions of the Plan and the
Israeli Appendix. Capitalized terms used but not defined herein will have the
meaning ascribed to them in the Plan and in the Israeli Appendix, as applicable.
2.    Exercise Period; Vesting.
2.1    Vesting Schedule. The Option will become vested and exercisable with
respect to _______________ shares per the following vesting schedule until the
Option is 100% vested. Except as provided in this Agreement, the unvested
portion of the Option will not be exercisable on or after the Participant’s
Termination.
Vesting Date
Number of Stock Options That Vest
_______________
________________
_______________
_______________

2.2    Expiration. The Option will expire on the Expiration Date set forth
above, or earlier as provided in this Agreement or the Plan.


1

--------------------------------------------------------------------------------




3.    Termination of Employment or Service. The Participant’s Option shall be
forfeited upon his or her Termination of employment or service, except as set
forth below:
3.1    Termination for Reasons Other Than Cause, Death, Disability or
Retirement. Upon a Participant’s Termination for any reason other than death,
Disability, Retirement or for Cause, any Option held by such Participant that
was vested and exercisable immediately before such Termination may be exercised
at any time until the earlier of (a) the ninetieth (90th) day following such
Termination and (b) the Expiration Date.
3.2    Termination for Cause. Upon a Participant’s Termination for Cause, the
Option (whether vested or unvested) shall immediately terminate and cease to be
exercisable.
3.3    Termination Due to Disability. Upon a Participant’s Termination by reason
of Disability, any Option held by such Participant that was vested and
exercisable immediately before such Termination may be exercised at any time
until the earlier of (a) the first anniversary of such Termination and (b) the
Expiration Date.
3.4    Termination Due to Death. Upon the Participant’s Termination by reason of
death, any Option held by such Participant that was vested and exercisable
immediately before such Termination may be exercised at any time until the
earlier of (a) the first anniversary of the date of such death and (b) the
Expiration Date.
3.5    Termination Due to Retirement. Upon a Participant’s Termination by reason
of Retirement, any Option held by such Participant that was vested and
exercisable immediately before such Termination may be exercised at any time
until the earlier of (a) the fifth (5th) anniversary of such Termination and (b)
the Expiration Date. For purposes of this Agreement, Retirement shall be mean a
Participant’s Termination after either (a) the attainment of age 55 with 10
years of service, or (b) the attainment of age 65.
3.6    Death after Termination. Notwithstanding the above provisions of this
Section 3, if a Participant dies after such Participant’s Termination, but while
his or her Option remains exercisable as set forth above, such Option may be
exercised at any time until the earlier of (a) the first anniversary of the date
of such death and (b) the Expiration Date.
4.    Manner of Exercise.
4.1    Election to Exercise. To exercise the Option, the Participant (or in the
case of exercise after the Participant's death or incapacity, the Participant's
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a written notice of intent to exercise in the form specified or
accepted by the Committee (or by complying with any alternative exercise
procedures that may be authorized by the Committee), setting forth the number of
Shares with respect to which the Option is to be exercised. If someone other
than the Participant exercises the Option, then such person must submit
documentation reasonably acceptable to the Company verifying that such person
has the legal right to exercise the Option.


2

--------------------------------------------------------------------------------




4.2    Payment of Exercise Price. The entire Exercise Price of the Option shall
be payable to the Company in full (which payment shall include applicable taxes,
if any, in accordance with Article XVII of the Plan) at the time of exercise, by
certified or bank check or such other instrument as the Committee may accept. If
approved by the Committee, and subject to any such terms, conditions and
limitations as the Committee may prescribe and to the extent permitted by
applicable law and the Israeli Appendix, payment of the Option Price, in full or
in part, may also be made in one or more of the manners permitted by Section 6.6
of the Plan.
4.3    Withholding. Subject to the provisions of the Israeli Appendix, the
Company or any Subsidiary, Affiliate or the Trustee is authorized to withhold
from any Award granted or payment due under the Plan the amount of all federal,
state, local and non-United States taxes (including, for removal of doubt,
national insurance payments and health tax) due in respect of such Award or
payment and take any such other action as may be necessary or appropriate, as
determined by the Committee, to satisfy all obligations for the payment of such
taxes. No later than the date as of which an amount first becomes includible in
the gross income or wages of a Participant for federal, state, local, or
non-U.S. tax purposes with respect to any Award, such Participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local or non-U.S. taxes or social security (or
similar) contributions of any kind required by law to be withheld with respect
to such amount, in accordance with Article XVII of the Plan and the Israeli
Appendix. Notwithstanding the above, any withholding of shares in accordance
with the terms of this Section will only be made in accordance with written
instructions of the Participant.
4.4    Issuance of Shares. Subject to any governing rules or regulations and the
terms of the Israeli Appendix, as soon as practicable after receipt of a written
notification of exercise and full payment in accordance with the preceding
provisions of this Section 4 and Section 6.6 of the Plan and satisfaction of tax
obligations in accordance with Article XVII of the Plan and the Israeli
Appendix, the Company shall deliver to the Participant exercising an Option, in
the name of the Trustee for the benefit of the Participant or in the
Participant’s name, as applicable, evidence of book entry Shares, in an
appropriate amount based upon the number of Shares purchased under the Option,
subject to Section 20.9 of the Plan.
5.    No Right to Continued Service; No Rights as Shareholder. Neither the Plan,
including the Israeli Appendix nor this Agreement shall confer upon the
Participant any right to be retained in any position, as an Employee,
Independent Contractor, Consultant or Director of the Company. Further, nothing
in the Plan or this Agreement shall be construed to limit the discretion of the
Company to terminate the Participant's employment or service at any time, with
or without Cause. No Participant or other person shall become the beneficial
owner of any Shares subject to an Option, nor have any rights to dividends or
other rights of a stockholder with respect to any such Shares, until a book
entry has been created for the Participant or the Trustee, as applicable, with
respect to such Shares following exercise of his or her Option in accordance
with the provisions of the Plan and this Agreement; provided, that
notwithstanding the foregoing, a Participant receiving an Option shall not have
any rights to dividends with respect to any Shares earned upon satisfaction or
achievement of the terms and conditions of such Option with respect to any
period prior to the date upon which such a book entry is created for the
Participant.


3

--------------------------------------------------------------------------------




6.    Transferability. Except as otherwise provided in Sections 8.5 or 13.3 of
the Plan or as otherwise determined at any time by the Committee and subject to
the provisions of the Israeli Appendix , the Option may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than (i) by will or by the laws of descent and distribution or (ii) by gift or
other transfer to any trust or estate in which the Participant or the
Participant’s spouse or other immediate relative has a substantial beneficial
interest, or to a spouse or other immediate relative, provided that any such
transfer is permitted subject to Rule 16b-3 issued pursuant to the Exchange Act
as in effect when such transfer occurs and the Board does not rescind this
provision prior to such transfer; provided that the Committee may permit further
transferability, on a general or a specific basis, and may impose conditions and
limitations on any permitted transferability, subject to Section 13.1 of the
Plan; provided further, however, that the Option may not be transferred for
value or other consideration without first obtaining approval thereof by the
stockholders of the Company and the Option shall not be transferable pursuant to
a domestic relations order or similar order. Further, except as otherwise
determined at any time by the Committee, or unless the Committee decides to
permit further transferability, subject to Section 13.1 of the Plan and the
terms of the Israeli Appendix, the Option shall be exercisable during the
Participant’s lifetime only by the Participant.
7.    Change in Control. The terms of the Plan will govern the Option in the
event of a Change in Control.
8.    Adjustments. The shares of Common Stock subject to the Option may be
adjusted or terminated in any manner as contemplated by Section 4.4 of the Plan
and subject to the terms of the Israeli Appendix.
9.    Tax Liability and Withholding. Notwithstanding any action the Company
takes with respect to any or all income tax, social insurance, payroll tax, or
other tax-related withholding (“Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains the Participant's responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, exercise or release
from trust of the Option or the subsequent sale or release from trust of any
shares acquired on exercise; and (b) does not commit to structure the Option to
reduce or eliminate the Participant's liability for Tax-Related Items.
10.    Status of the Option.
10.1    The Option is being issued under Section 102(b) of the ITO as a 102
Capital Gains Track Grant.
10.2    The Option shall be deposited with the Trustee on the Participant's
behalf, under the provisions of the 102 Capital Gains Track and will be held by
the Trustee for the benefit of the Participant for at least the Required Holding
Period. For the avoidance of doubt, the delivery of the Option to the Trustee
shall be considered as the fulfillment of the Company's obligation to deliver
the Option to the Participant.
10.3    The Trustee will not release the Option and/or the underlying shares to
the Participant before the satisfaction of the applicable tax obligations of the
Participant in accordance with Section 102.


4

--------------------------------------------------------------------------------




10.4    The Participant undertakes not to make any transaction or take any
action with respect to the Option and/or underlying shares nor sell, transfer,
assign, pledge, encumber, or otherwise willfully hypothecate or dispose of, and
give no power of attorney or deed of transfer, whether for immediate or future
use (together, hereinafter “Transfer”) in respect to the Option and/or
underlying shares prior to the expiration of the Required Holding Period.
10.5    At the earlier of the time the Option or the underlying shares are sold
or withdrawn from the Trustee, the Trustee, the Company or an Affiliate shall be
entitled to withhold from the payroll and any other amounts payable to the
Participant any sums required to satisfy the withholding obligations of the
Company, the Trustee and/or an Affiliate, if any, which arise in connection with
such withdrawal or sale.
11.    Non-competition and Non-solicitation.
11.1    Non-competition and Non-solicitation Restrictions. In consideration of
the Option, the Participant agrees and covenants not to:
(a)    contribute his or her knowledge, directly or indirectly, in whole or in
part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as the Company and
its Affiliates, including those engaged in a Competing Business (as defined in
the EndoChoice Employee Covenants Agreement) during the Restricted Period (as
defined in the EndoChoice Employee Covenants Agreement) following the
Participant's Termination;
(b)    directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
or its Affiliates during the Restricted Period (as defined in the EndoChoice
Employee Covenants Agreement) following the Participant's Termination; or
(c)    directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with the current, former or prospective customers of
the Company or any of its Affiliates for purposes of offering or accepting goods
or services similar to or competitive with those offered by the Company or any
of its Affiliates during the Restricted Period (as defined in the EndoChoice
Employee Covenants Agreement) following the Participant's Termination.
11.2    Enforcement of Non-competition and Non-solicitation Restrictions. In the
event of a breach or threatened breach by the Participant of any of the
covenants contained in Section 10.1:
(a)    any unvested portion of the Option shall be forfeited effective as of the
date of such breach, unless sooner terminated by operation of another term or
condition of this Agreement or the Plan; and


5

--------------------------------------------------------------------------------




(b)    the Participant hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.
12.    Participant Acknowledgements. The Participant hereby acknowledges and
agrees as follows:
(c)    The Participant understands the provisions of Section 102 and the
applicable tax track of this grant;
(d)    The Participant agrees to the terms and conditions of the Trust
Agreement;
(e)    The Company has made no warranties or representations to the Participant
with respect to the tax consequences related to the Restricted Stock. The
Participant understands that this grant of Option under the 102 Capital Gains
track is conditioned upon the receipt of all requisite approvals from the ITA;
and
(f)    All tax consequences under any applicable law which may arise in
connection with the grant or exercise of the Option, from the release from trust
of the Option or the underlying shares or from the sale of the underlying shares
by or on behalf of the Participant, shall be borne solely by the Participant.
The Participant shall indemnify the Company, its Affiliate or the Trustee, as
the case may be, and hold them harmless, against and from any liability for any
such tax or any penalty, interest or indexing.
13.    Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
shares with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.
14.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Committee, care of the
Company, at the Company's principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Committee) from time to time.
15.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware in the United States without
regard to conflict of law principles.


6

--------------------------------------------------------------------------------




16.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
17.    Options Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's shareholders and the Israeli Appendix. The terms and
provisions of the Plan and the Israeli Appendix as it may be amended from time
to time are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan or the Israeli Appendix, the applicable terms and provisions of the Plan or
the Israeli Appendix will govern and prevail.
18.    Application of Israeli Tax Law. This Agreement shall conform with and be
interpreted so as to comply with, Section 102 and the rules, regulations, orders
or procedures promulgated thereunder, as may be amended from time to time, and
any written approvals from the ITA.
19.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant's beneficiaries, executors, administrators and the person(s)
to whom this Agreement may be transferred by will or the laws of descent or
distribution.
20.    Severability. The invalidity or unenforceability of any provision of the
Plan or the Israeli Appendix or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or the Israeli Appendix or
this Agreement, and each provision of the Plan, the Israeli Appendix and this
Agreement shall be severable and enforceable to the extent permitted by law.
21.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Option in this Agreement does not create any contractual right
or other right to receive any Options or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant's employment with the
Company.
22.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall materially impair the previously accrued rights of
the Participant under this Agreement without the Participant’s consent, subject
to the provisions of Sections 16.1 and 16.2 of the Plan and the Israeli
Appendix.
23.    No Impact on Other Benefits. The value of the Participant's Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.


7

--------------------------------------------------------------------------------




24.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
The Participant consents to (a) receive any documents related to his or her
current or future participation in the Plan, including this Agreement, by
electronic means, (b) the use of electronic signatures or other electronic
indication(s) of acceptance, and (c) participate in the Plan and/or receive any
documents related to such participation through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
25.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan, the Israeli Appendix and this Agreement. The Participant has read and
understands the terms and provisions thereof, and accepts the Option subject to
all of the terms and conditions of the Plan, the Israeli Appendix and this
Agreement. The Participant acknowledges that there may be adverse tax
consequences upon exercise of the Option, release from trust of the Option or
underlying shares or disposition of the underlying shares and that the
Participant should consult a tax advisor prior to such exercise or disposition.
26.    Transfer of Data. The Participant authorizes the Company and its
Affiliates to furnish the Company and/or any third party with such personal
information and data as may be required to implement this Agreement and the
Plan, including the Israeli Appendix.


8